Citation Nr: 1020960	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for impotency, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin rash, 
including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

This appeal was previously remanded in November 2007 for 
further development.  As will be shown more fully below, 
since all of the requested development has not been 
sufficiently accomplished, further remand is now required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record on 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.  

In the Board's November 2007 remand, the Board specifically 
requested that the RO/AMC make arrangements to obtain the 
Veteran's treatment records from Paul H. Murphy, D.C., in 
Clarksville, Tennessee, dated in 1981, noting such 
information was found in a written statement from the 
Veteran, dated in January 1982.  However, following the 
RO/AMC's receipt of authorizations for this purpose in 
February 2008, the RO/AMC took no further action to obtain 
the Veteran's records from Dr. Murphy, apparently taking the 
position that further action was obviated by statements made 
by the Veteran in a written statement submitted at the same 
time.  In this regard, the Veteran's actions in filling out 
the necessary authorizations at least implies a desire that 
an effort be made by VA to obtain these records, and although 
the authorization was not completed correctly (it was signed 
at the beginning of the document and not at the end), since 
an address for Dr. Murphy was in the record (821 Crossland 
Ave., Clarksville, Tennessee 37040), further steps should 
have been taken to obtain a correctly completed authorization 
or to use the one already provided by the Veteran.  
Therefore, since the Veteran's previous authorizations have 
now expired, the Board finds that this case must be remanded 
so that the RO/AMC can have an opportunity to obtain a new 
authorization with which it can then make an effort to obtain 
the Veteran's records from Dr. Murphy.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board would like to further point out that based on the 
response the RO/AMC receives, if any, from Dr. Murphy's last 
address of record, in accordance with 38 C.F.R. § 3.159(e) 
(2009), the Board finds that if the RO/AMC determines that 
these records are not available, it will have to notify the 
Veteran of this fact, and provide an explanation of the 
efforts VA made to obtain the records, a description of any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA is unable to obtain, and a notice that the 
Veteran is ultimately responsible for providing the evidence.    

Finally, with respect to the issue of entitlement to service 
connection for hearing loss, while the RO/AMC has taken the 
position that the Veteran was properly notified of a July 
2009 VA audiological examination that the Veteran failed to 
attend, the Board's review of the record reveals that based 
on a computer generated VA document dated in July 2009, the 
VA Medical Center apparently notified the Veteran of this 
examination using an address other than his last known 
address of record.  Consequently, the Board finds that on 
remand, additional efforts should be undertaken to afford the 
Veteran a VA audiological examination and medical opinion 
regarding the etiology of any hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Take the steps necessary to obtain 
new authorizations from the Veteran in 
order that VA may obtain his treatment 
records from Paul H. Murphy, D.C., 
dated in 1981.  

If the RO/AMC determines that these 
records are not available, it will have 
to notify the Veteran of this fact, and 
provide an explanation of the efforts 
VA made to obtain the requested 
records, a description of any further 
action VA will take regarding the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA is 
unable to obtain, and a notice that the 
Veteran is ultimately responsible for 
providing the evidence.

2.  Thereafter, schedule the Veteran 
for a VA audiology examination.  The 
Veteran should be notified of the 
examination at his most recent address 
of record, and a copy of the 
notification letter should be 
associated with the claims folder.

The claims folder and a copy of this 
remand must be reviewed by the 
examiner.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner should state whether it is 
at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any current hearing 
loss disability had its onset during 
active service or is related to any in-
service disease on injury, including 
noise exposure.  

A detailed rationale for any opinion 
expressed should be provided.  

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the Veteran's 
claims.  If any determination remains 
adverse to the Veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)



